Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Pursuant to the amendment dated 07/26/2021, claims 10, 16, 20, and 21 have been cancelled and new claims 23 and 24 have been added.  Claims 1-9, 11-15, 17-19, and 22-24 are pending and under current examination.  

The amendment to claims 4 and 9 has removed the subject matter that the examiner had indicated was not supported in prior-filed Application Nos. EP10382153, EP10382154.2, PCT/EP2011/059001, PCT/EP2011/059000, 13690647, and 13690707.  With regard to claim 11, Applicant’s arguments and the interview on 09/13/2021, both pointing to support for the limitations recited in claim 11 in parent application 13/690,647 were found persuasive; the new matter rejection is withdrawn for the same reason.  Accordingly the anticipation and obviousness rejections over Gutierro Aduriz are withdrawn as this disclosure is no longer prior art.  

The amendments to the claims has overcome the rejections under 35 USWC 112(b) and 112(d).

The nonstatutory double patenting rejections are withdrawn in view of the terminal disclaimers filed on 07/27/2021.  

The obviousness rejection over Dadey is withdrawn in view of Applicant’s arguments filed 07/26/2021 and the declaration filed 09/02/2021 (see Reasons for Allowance section).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Matos on 09/13/2021.

The application has been amended as follows: 
In the claims:


In claim 1, line 8, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In claim 2, line 7, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In claim 6, line 3, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In claim 7, line 3, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  



In claim 8, line 3, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In claim 9, line 2 the word “daily” has been deleted.  

In claim 9, line 3, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In claim 11, line 2, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In clam 17, line 9, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  

In claim 18, line 11, the word --its-- has been added before the phrase “active metabolite 9-OH-risperidone”.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The examiner has found that the composition that was used to generate figure 29, drawing sheet 15, exhibits marked improvements over all of the compositions disclosed by the closest prior art, Dadey (of record), in terms of low burst of risperidone concentrations upon initial administration as well as prolonged release of drug extending out to greater than 32 days.  The examiner considers the data presented in figure 29 to be commensurate in scope with the claims in view of the declaration filed 09/02/2021, page 31, which lists the ingredients of the composition evaluated in example 14, as represented in figure 29.  



Conclusion
Claims 1-9, 11-15, 17-19, and 22-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617